UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
IN RE:

        KANWALDEEP KALSI
                                                                   Case No. 20-10330-MG
                                    Debtor                         Chapter 7
------------------------------------------------------------X
NAMRITA PUREWALL

                                   Plaintiff,

V.


ESTATE OF KANWALDEEP KALSI                                  Adv. Pro. No.
Constructive Trust

THE TRUSTEE OF THE ESTATE OF
KANWALDEEP KALSI

KANWALDEEP KALSI

                                    Defendants.
---------------------------------------------------------------X

                             Complaint Against the Defendants for
                              Declaration of Constructive Trust
                                          (Jury Trial Demanded)

I, Namrita Purewal complaining of the defendants allege the following:


     1. I am a resident of New York.
     2. The defendants are residents of the New York State.
     3. The Defendant Kanwaldeep Singh Kalsi has committed a series of frauds on the Court,
        the estate, creditors and myself.
     4. As a proximate result of the defendants' blatant and fraudulent numerous
        misrepresentations and otherwise wrongful conduct as alleged, plaintiff suffered
        damages, including severe mental and emotional distress.




                                                                                              1
   5. I am writing to tell the court that Kanwaldeep Singh Kalsi has no rights to the property
      that I am writing about, especially the real estate. The properties belong to me.
   6. By reason of the fraudulent and otherwise wrongful manner in which debtor obtained any
      alleged right, claim or interest in and to the described property, defendant, and each of
      them, have no legal or equitable right, claim or interest in or to the property, but, instead,
      defendant, and each of them are involuntary trustees holding the property and profits
      from it in constructive trust for plaintiff with the duty to convey the same to plaintiff.

Factual Background:

   7. Kanwaldeep Kalsi and I met on Cinco de Mayo of 2011. In December of 2011 we were
      engaged to be married and found a new apartment where we moved in and lived together
      for over a year prior to getting married. Kanwaldeep always told me “bells went off”
      when he met me, at the time I thought he meant they were love bells but today I realize
      they were target bells as he saw me as his next perfect prey.


   8. After the initiation of our separation, I found an entire marriage Kanwaldeep Singh Kalsi
      had never disclosed to me – I was his third wife, not his second wife as he perpetrated, I
      found dozens of lawsuits Kanwaldeep Kalsi filed and had filed against him in India, He
      abandoned a wife in India and several other things he kept secret which are quite
      shocking revelations to find out about someone you trust and get married to.


   9. Kanwaldeep Kalsi has engaged in numerous acts of fraud and misrepresentation
      including multiple forgeries of my signature on United States Immigration documents
      for the purpose of obtaining a Green Card, forgeries on IRS documents, checks, and other
      things I may not even be aware of.

   10. I disclose this just to convey a small sense of the moral character Kanwaldeep Singh
      Kalsi is lacking and the lies and actions he will commence for his self gains.


   11. At the time when Kanwaldeep was dating and married to me he represented himself to be
      a high net worth professional, an entrepreneur who had several businesses, patents,



                                                                                                   2
   copyrights as well as publications of himself in magazine articles speaking of his
   business ventures and even showed me physical evidence of the same. As Kanwaldeep
   Kalsi arrived in America in 2011, these were all assets of his in India, where he had and
   continues to have an entire life consisting of properties, land, business ventures and bank
   accounts overseas.


12. Kanwaldeep told me because his money and assets were in India, and the money
   conversion rates were too high and would result in significant losses if he was to bring his
   monies into the United States, it was better to use my monies to invest in houses which I
   insisted on having to start a family. At the same time, Kanwaldeep Kalsi insisted it was
   better to use his name for title as it afforded a better mortgage and interest rate.

13. Since it was only my monies and life savings, pre-marital, used for the purchase of the
   properties, the properties were purchased with the unequivocable understanding and
   promise by Kanwaldeep Singh Kalsi to me that he would transfer title to me once my
   credit improved and until then, he would hold the properties in trust for me. Kanwaldeep
   Singh Kalsi even wrote a letter to the mortgage company explaining the funds used to
   purchase the properties were solely mine. EXHIBIT A


14. With this understanding, promise and trust in place, I used my monies to purchase two
   properties. The first property is located at 67 Liberty Street, 5th Floor, New York, NY
   10005 and the second property is located at 82 Inlet Road, Southampton, NY 11968.
   EXHIBIT B

15. In addition to wholly funding the down payments, it was I who paid the entire monthly
   expenses for the properties mortgages, taxes and carrying costs.


16. As my credit improved I began asking Kanwaldeep Singh Kalsi for the re-finance and
   transfer of title of my two properties back to me.

17. Eventually my asking turned to begging for Kanwaldeep Singh Kalsi to initiate a
   refinance so that I could solely take over the deed and title to my properties located at 67


                                                                                                  3
   Liberty Street and 82 Inlet Road as he had promised me prior to purchase and during the
   course of the short marriage.

18. There came a point in time my insistence of transferring title back to me became
   pestering to the debtor, Kanwaldeep Sing Kalsi. In December of 2016 as an attempt to get
   out of the situation and calm me down, Kanwaldeep Singh Kalsi wrote me checks for the
   value of my investment of pre marital funds and nominal appreciation/gains of the
   houses.

19. Kanwaldeep Singh Kalsi wrote me back checks in the amount of $808,000 with the
   words “NAMS MONEY RETURN” in the memo line. EXHIBIT C


20. Needless to say it was not the money Kanwaldeep Singh Kalsi had promised to return to
   me. Kanwaldeep Singh Kalsi had promised to transfer the deed and titles to me. Since
   Kanwaldeep Singh Kalsi’s express promise to me was to transfer the titles and houses
   back to me, the checks for $808,000 were never cashed.


21. To escape the mounting preassure I was putting on Kanwaldeep Kalsi for title to my
   properties, Kanwaldeep Singh Kalsi simply left the country and flew back to India for
   almost an entire month leaving me and two babies who were 14 month old twin boys
   behind in January of 2017.


22. A short time after Kanwaldeep Singh Kalsi’s return to the United States of America and
   when the pressure for title to my properties became unbearable for him in 2017, debtor
   filed for an “EMERGENCY ORDER TO SHOW CAUSE & DIVORCE ACTION”.
   Debtor’s filings concocted wild false allegations and video recordings of me dating back
   to the year 2015. Apparently Kanwaldeep Singh Kalsi had been taking secret video’s of
   me beginning approximately three weeks after I had a c-section to deliver my twins.


23. Things started falling into place and it became clear this was all a PREMEDITATED
   rouse orchestrated by Kanwaldeep Singh Kalsi. Kanwaldeep Singh Kalsi knew he was




                                                                                              4
   never going to transfer title to me as he always promised because he was never going to
   stay married to me.

24. Kanwaldeep Kalsi attempted to take and keep all the assets for himself before
   matrimonial court saw through his bogus charade. When debtor saw he couldn’t have it
   all, a fraudulent bankruptcy was filed so that if he couldn’t have it then he would ensure
   myself and the children couldn’t have it either.


25. Kanwaldeep Singh Kalsi knew he had to forge my signatures on additional documents
   the United States Department of Citizenship and Naturalization had sent to him because
   he knew I would never have signed them seeing as his promises were hollow and full of
   lies and excuses. I bring this up for the court to take notice of how pre-meditated debtors
   actions are inclusive of committing crimes, and I beg the judge to take notice to how
   false this bankruptcy filing is and give me and my two young children my house back.

26. Kanwaldeep knew he was only out to deceitfully attain citizenship and encumber assets,
   monies and my properties to benefit from Unjust Enrichment by gaming the People, the
   Immigration and Bankruptcy Systems of the United States.


27. All the now weird comments he made to me during our marriage about Americans being
   so naïve, and statements like you don’t have to pay anything in “this country” now rang
   true as debtor Kanwaldeep Kalsi is the true essence of a fraudster and conman.

28. Kanwaldeep Singh Kalsi has undoubtedly engaged in bankruptcy crimes involving fraud
   as he did with Immigration. He has filed false claims in his petition, knowingly concealed
   assets here and overseas, made false oaths, neglected disclosure of monies withdrawn in
   the hundreds of thousands of dollars in months prior to bankruptcy filing, maxed out
   32 credit cards into the hundreds of thousands and filed a fraudulent petition full of
   misrepresentations. There are plentiful court ordered subpoenaed documents in Supreme
   Court, County of Suffolk which support my statements listed here with hard undisputable
   facts.




                                                                                                 5
29. I need to make it equally undeniably clear to the court and to Judge Glenn that the
   properties located at 67 Liberty Street, New York, NY and 82 Inlet Road, Southampton,
   NY are MY PROPERTIES which Kanwaldeep Singh Kalsi held in trust for me. I paid for
   them, I maintained them since date of purchase and a con man who is not a citizen of this
   country should not be granted the ability by the judges and courts of the United States of
   America to game the system and it’s people.

30. Due to Kanwaldeep Kalsis malicious actions to injure myself and the two young children,
   I can no longer afford both properties as I once could. As such, I have no issues with the
   Trustee selling the property located at 67 Liberty Street, New York, NY but adamantly
   and respectfully must make a demand to the courts for the return of my property located
   at 82 Inlet Drive, Southampton, NY.


31. I am now a single mother with two children, I have been left penniless, by Kanwaldeep
   Singh Kalsi who does not even pay his court ordered support obligations to me. All of
   this is also a matter of factual record in Supreme Court, County of Suffolk.

32. I have no where to go with my two children except my home in Southampton which has
   half the carrying cost of my Manhattan property. The exhibits clearly show my life
   savings in the property and Supreme Court filings will show you debtor has stolen and
   encumbered every other possible asset. The courts will literally be putting me and two
   young five year old kids in the streets and this too due to a con man who has engaged in a
   fraudulent filing and other criminal actions.

33. Debtors Actions have been WILLFUL and Malicious against all legal parameters, and the
   properties were held in trust for me as they were fully paid for and maintained by me
   with promises of title transfer by Kanwaldeep Kalsi whom unfortunately I had no idea at
   the time was going to commit fraud and crimes of moral turpitude against me and the
   United States.

34. It is now the courts job to protect me, my two young children and I would like to exercise
   my right to a jury trial to explain further if the evidence I have submitted is somehow not



                                                                                                6
        enough. I can no longer afford lawyers and justice should not only be for those who can
        afford it.



WHEREFORE, plaintiff requests judgment against defendants, and each of them, as follows:
1. A declaration that defendants hold the described property as constructive trustees for the
benefit of the plaintiff;
2. A declaration that defendants, or either of them, do not possess or own any interest in the
described property;
3. Ordering the conveyance of the described property from defendants to plaintiff, free and clear
of any and all interests, liens, and claims;
4. Awarding plaintiff damages in that amount of $3.5 million
5. Awarding costs of suit incurred; and
6. Granting such other and further relief as the court may deem proper.
Dated: May 4, 2021, 2021

                                                             /s/Namrita Purewal
                                                             Namrita Purewal




                                                                                                    7
